Citation Nr: 1444628	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-39 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1964 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

On his December 2008 VA Form 9, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2013).

The Veteran did not file a substantive appeal with regard to the issue of entitlement to service connection for sleep apnea.  He excluded this issue from the VA Form 9 that he filed in December 2008.  See 38 C.F.R. § 20.302(b) (2013).  However, as the RO continued the appeal on this issue in an October 2011 supplemental statement of the case, the Board has assumed jurisdiction over that claim.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).

The issues have been characterized to comport with the evidence of record. 

In July 2012 and September 2013, the Board remanded the case the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  


FINDINGS OF FACT

1.  A skin disability is not related to service or service-connected prostate cancer. 

2.  A respiratory disability is not related to service or service-connected coronary artery disease.

3.  Sleep apnea is not related to service or service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2006 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in August 2012 and October 2013; a VHA opinion was obtained in June 2014; the record does not reflect that VHA opinion is inadequate for rating purposes.  The rationale for the opinion provided is based on objective findings, sound reasoning, and reliable principles.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  

Analysis

Skin Disability

The Veteran's asserts a current fungal infection is related to exposure to Agent Orange during service in Vietnam or is secondary to service-connected prostate cancer.  

The diagnosed skin disorders are not chronic conditions under 38 C.F.R. § 3.303(b) and must be addressed using the general principles of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The October 2013 VA examination report reflects a history of diagnosis of tinea corposis, and the Veteran's reported history of having had 'jungle rot' on his return from Vietnam was noted.  Service treatment records are negative for a chronic skin disability.  Both the January 1964 service entrance examination report and the January 1968 separation examination report show the skin and lymphatics were normal.  The VA examiner reported that the rash had been successfully treated with both oral and topical medication, and concluded that a fungal infection was less than likely related to service, to include service in Vietnam.  

Although a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), competent evidence of current disability related to service or service-connected disability is required at some point during the period of the appeal.  

The June 2014 VHA opinion notes no chronic skin condition during service and states that there is no support in the medical literature for a finding that a fungal infection is caused by exposure to Agent Orange.  In addition, no skin disability was reported to have been identified on VA examination in August 2012.  

Although the Veteran reported a history of a rash to the back and legs, the VHA opinion reflects that, if urine leakage was the cause, skin irritation around the urethra, front of thighs and perianal area would be suspected.  No complaints in those areas were reported.  In addition, and although the Veteran reported ongoing symptoms of a rash on the back, the VHA opinion reflects that a back rash is seen in bedridden patients with a large volume of incontinence.  The VHA opinion concludes that a skin condition is not secondary to prostate cancer.  

The VHA opinion specifically states that it is less than likely that the Veteran had a skin disability related to service, to include exposure to Agent Orange during service, or that a skin disability was caused or aggravated by service-connected prostate cancer.  The competent probative evidence is strongly against a finding that a skin disability is related to service or service-connected disability.  

The Veteran is competent to identify a skin rash, which is capable of lay observation.  The question of medical causation, however, that is, a causal relationship between the skin rash and an injury, disease, or event in service, and/or service-connected disability, the so called "nexus" requirement, is not within the realm of common knowledge of the Veteran as a lay person.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).  Although the record reflects the Veteran's military occupational specialty (MOS) was consistent with physician's assistant, and that he was employed as a respiratory therapist after service, the evidence does not show he has the medical expertise required to provide a competent opinion with respect to the diagnosis or causation of a skin disability.  

While he is competent to report a skin rash, the Veteran's lay opinion is not competent evidence on the question of medical causation as it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer such an opinion.  As the Veteran's lay evidence is not competent evidence on the question of medical causation, it is of no probative value. 

The VHA medical expert opinion is of probative value.  The opinion is consistent with the record, based on objective findings and reliable principles, and supported by the contemporaneous evidence and the October 2013 VA opinion.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a skin disability is not warranted. 

Respiratory Disability and Sleep Apnea

The Veteran seeks service connection for a respiratory disability, to include sleep apnea.  

Neither a respiratory disability or sleep apnea are chronic conditions under 38 C.F.R. § 3.303(b) and, accordingly, must be addressed using the general principles of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records are negative for a diagnosis of a respiratory disability or sleep apnea.  Both the January 1964 service entrance examination report and the January 1968 separation examination report show the lungs and chest were normal, as were the nose, mouth, and throat.  

The October 2013 VA examination report reflects the Veteran's report of having been diagnosed with both emphysema and asthmatic bronchitis in the 1970s, well after separation in 1968, and of having been diagnosed with sleep apnea in 2012.  The VA examiner concluded that there is no nexus between the Veteran's sleep apnea and/or any other respiratory disability, to include emphysema and asthmatic bronchitis, and service.  

The VA examiner further concluded that there is no nexus between sleep apnea and/or any other respiratory disability, to include emphysema and asthmatic bronchitis, and service-connected coronary artery disease.  The report reflects that coronary artery disease affects the blood vessels of the heart whereas the development of respiratory conditions such as emphysema and asthmatic bronchitis are due to both restriction of the lung tissue (emphysema) and reactive airway disease caused by infection in the bronchi (asthmatic bronchitis).  Obstructive sleep apnea was noted to be a mechanical obstruction of the upper airways with no relationship or connection to blockage of the arteries of the heart such as in coronary artery disease.  

Although the impression on private x-ray examination of the chest in February 2003 was patchy volume loss and consolidation of the right lung, possibly secondary to pneumonia, atelectasis, scarring, etc, or "secondary service connection," The June 2013 VHA opinion states there is no evidence linking asthma to exposure to Agent Orange in the medical literature, except in one case in which the individual was in a defoliated area for two years and developed chest pain and shortness of breath.  

The VHA opinion further concludes that it is less than likely that the Veteran's respiratory disability, to include asthma is caused or aggravated by coronary artery disease.  The opinion reflects the conditions are separate, and that one does not affect the progression or severity of the other.  

The Veteran is competent to identify sleep and breathing symptoms, which are capable of lay observation.  The question of medical causation, however, that is, a causal relationship between the a respiratory disability and/or sleep apnea and an injury, disease, or event in service, and/or service-connected disability, the so called "nexus" requirement, is not within the realm of common knowledge of the Veteran as a lay person.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).  Although the record reflects the Veteran's military occupational specialty(MOS) was consistent with physician's assistant, and that he was employed as a respiratory therapist after service, the evidence does not show he has the medical expertise required to provide a competent opinion with respect to the diagnosis or causation of a chronic respiratory disability or sleep apnea.  

Thus, and although competent to report his symptoms, the Veteran's lay opinion is not competent evidence on the question of medical causation as it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer such an opinion.  As the Veteran's lay evidence is not competent evidence on the question of medical causation, it is of no probative value. 

In reaching a determination, the Board has accorded more probative value to the VHA opinion.  The rationale for the opinion is based on objective findings, reliable principles, and sound reasoning.  Such is far more probative than the Veteran's remote and/or lay assertions.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for a respiratory disability and/or for sleep apnea is not warranted. 







ORDER

Service connection for a skin disability is denied. 

Service connection for a respiratory disability is denied.  

Service connection for sleep apnea is denied. 




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


